Beck, J.
1. There was no evidence whatever submitted to the court on the hearing of the motion for a new trial to support that ground thereof relative to misconduct upon the part of the president of the plaintiff corporation in improperly approaching members of the jury and attempting to influence them “by showing them personal favors and special courtesies.”
2. There is no merit in the exception to that part of the charge of the court set forth in the motion for a new trial; and there was sufficient evidence to support the verdict.

Judgment affirmed.


All the Justices concur.

Complaint. Before Judge Jones. Stephens superior court. March 7, 1912.
Fermor Barrett, for plaintiff in error.
A. G. & Julian McOurry and Claude Bond, contra.